Case 1:21-cr-00324-TNM Document 24 Filed 07/14/21 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA
Case No: 21-cr-324 (TNM)

¥.
DANIELLE NICOLE DOYLE, : 40 U.S.C, § 5104(e)(2)(G)
Defendant.

STATEMENT OF OFFENSE

Pursuant to Federal Rule of Criminal Procedure 11, the United States of America, by and
through its attorney, the United States Attorney for the District of Columbia, and the defendant,
Danielle Nicole Doyle, with the concurrence of her attorney, agree and stipulate to the below
factual basis for the defendant’s guilty plea—that is, if this case were to proceed to trial, the
parties stipulate that the United States could prove the below facts beyond a reasonable doubt:

The Attack at the U.S. Capitol on Januarp 6, 2021

l, The U.S. Capitol, which is located at First Street, SE, in Washington, D.C., is
secured 24 hours a day by U.S. Capitol Police, Restrictions around the U.S. Capitol include
permanent and temporary security barriers and posts manned by U.S. Capitol Police. Only

authorized people with appropriate identification are allowed access inside the U.S. Capitol.

2, On January 6, 2021, the exterior plaza of the U.S, Capitol was closed to members
af the public,
3, On January 6, 2021, a joint session of the Untted States Congress convened at the

United States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint
session, elected members of the United States House of Representatives and the United States

Senate were meeting in separate chambers of the United States Capitol to certify the vote count
Case 1:21-cr-00324-TNM Document 24 Filed 07/14/21 Page 2 of 5

of the Electoral College of the 2020 Presidential Election, which had taken place on November
3, 2020. The joint session began at approximately 1:00 p.m. Shortly thereafter, by
approximately 1:30 p.m., the House and Senate adjourned to separate chambers to resolve a
particular objection, Vice President Mike Pence was present and presiding, first in the joint
session, and then in the Senate chamber.

4. As the proceedings continued in both the House and the Senate, and with Vice
President Pence present and presiding over the Senate, a large crowd gathered outside the U.S,
Capitol. As noted above, temporary and permanent barricades were in place around the exterior
of the U.S. Capitol building, and U.S. Capitol Police were present and attempting to keep the
crowd away from the Capitol building and the proceedings underway inside.

5. At approximately 2:00 p.m., certain individuals in the crowd forced their way
through, up, and over the barricades, and officers of the U.S. Capitol Police, and the crowd
advanced fo the exterior facade of the building. The crowd was not lawfully authorized to enter
or remain in the building and, prior to entering the building, no members of the crowd submitted
to security screenings or weapons checks by U.S. Capitol Police Officers or other authorized
security officials.

6. At such time, the certification proceedings were still underway and the exterior
doors and windows of the U.S. Capitol were locked or otherwise secured, Members of the U.S.
Capitol Police attempted to maintain order and keep the crowd from entering the Capitol;
however, shortly after 2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol,
including by breaking windows and by assaulting members of law enforcement, as others in the
crowd encouraged and assisted those acts. The riot resulted in substantial damage to the U.S.

Capitol, requiring the expenditure of more than $1.4 million dollars for repairs.

Page 2 of 5
Case 1:21-cr-00324-TNM Document 24 Filed 07/14/21 Page 3 of 5

7, Shortly thereafter, at approximately 2:20 p.m., members of the United States
House of Representatives and United States Senate, including the President of the Senate, Vice
President Pence, were instructed to—and did—evacuate the chambers. Accordingly, all
proceedings of the United States Congress, including the joint session, were effectively
suspended until shortly after 8:00 p.m. the same day. In light of the dangerous circumstances
caused by the unlawful entry to the U.S. Capitol, including the danger posed by individuals who
had entered the U.S. Capitol without any security screening or weapons check, Congressional
proceedings could not resume until after every unauthorized occupant had left the U.S. Capitol,
and the building had been confirmed secured. The proceedings resumed at approximately 8:00
p.m. after the building had been secured. Vice President Pence remained in the United States
Capitol from the time he was evacuated from the Senate Chamber until the session resumed,

Danielle Deyle’s Participation in the January 6, 2021, Capitol Riot

8. Danielle Nicole Doyle entered the U.S. Capitol building on January 6, 2021, at
approximately 2:20 p.m., by climbing through a broken window located next to the Senate Witig
Door.

9, Doyle walked through numerous areas of the U.S. Capitol building, including the
Orientation Lobby, the Crypt, the Upper Orient Lobby, the Rotunda, and an interior staircase of
the Capito! building Itnown as the Supreme Court Chambers stairs.

10. Doyle subsequently stated that she remained in the U.S, Capitol building

approximately 20-25 minutes before exiting the building.

Page 3 of 5
Case 1:21-cr-00324-TNM Document 24 Filed 07/14/21 Page 4 of 5

10. When Doyle entered the U.S. Capitol building, Doyle knew that she did not have
permission to enter the building and entered willfully and knowingly for the purpose of parading,
demonstrating, or picketing in the Capitol Building,

Respectfully submitted,

CHANNING D, PHILLIPS
Acting United States Attorney
D.C. Bar No. 415793

By: — és/ Vivien Cockburn
Vivien Cockburn
Assistant United States Attorney

Page 4 of 5
Case 1:21-cr-00324-TNM Document 24 Filed 07/14/21~ Page 5 of 5

DEFENDANT'S ACKNOWLEDGMENT

LON, have read this Statement of the Offense and have discussed it with my attorney. I
fully understand this Statement of the Offense. I agree and acknowledge by my signature that this
Statement of the Offense is true and accurate, I do this voluntarily and of my own free will. No
threats have been made to me nor am I under the influence of anything that could impede my
ability to understand this Statement of the Offense fully,

Date: O10/2.4/2\ Danielle Nicole Doyle

Danielle Nicole Doyle
Defendant

ATTORNEY'S ACKNOWLEDGMENT

I have read this Statement of the Offense and have reviewed it with my client fully. |
concur in my client's desire to adopt this Statement of the Offense as true and accurate.

ue LL OR

 

frven Box
Attorney for Defendant

Page S of &
